The controlling points in the case were certified to the Supreme Court, and they have decided, very correctly, as we think, that the respective liens of the appellants, except the National Bank of Daingerfield, should not have been subordinated to the indebtedness of the receivers. Craver v. Greer et al., 179 S.W. 862. The statement of the case and the facts as they appear in the opinion of the Supreme Court are correct and are here adopted in whole. Wherefore the judgment of the trial court is reversed, except as to the National Bank of Daingerfield, and, in order that the proper judgment in accordance with the opinion may be entered, the cause is remanded with instructions to enter judgment as decided by the Supreme Court. One-fourth of the costs of appeal will be taxed against the appellant the National Bank of Daingerfield, and three-fourths thereof taxed against the receivers.
  Affirmed in part, and reversed and remanded in part, with instructions. *Page 369